Citation Nr: 1801884	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  94-27 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for back disability.

2. Entitlement to service connection, to include on a secondary basis, for vaginal infections.

3. Entitlement to service connection, to include on a secondary basis, for menorrhagia.

4. Entitlement to service connection, to include on a secondary basis, for residuals, status post bilateral tubal ligation.

5. Entitlement to an initial rating in excess of 10 percent for glomerulonephritis prior to February 17, 1994, and a compensable rating thereafter.

6. Entitlement to an initial compensable rating for uterine fibroid as of November 14, 1991.

7. Entitlement to an initial rating in excess of 10 percent for an acquired psychological disorder, to include PTSD, prior to May 21, 2013, 30 percent from May 21, 2013 to August 3, 2014, and 70 percent from August 4, 2014 to September 7, 2015 and from November 1, 2015 to June 28, 2016.


REPRESENTATION

Appellant represented by:	Gregory Rada, Attorney


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to September 1981 and from January 1982 to November 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 1992 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for membranous glomerulonephritis and uterine fibroid, and denied service connection claims for back disorder, menorrhagia, chronic vaginal infections and status post bilateral tubal ligation.  This matter is additionally before the Board on appeal from an April 2016 rating decision of the Atlanta, Georgia VA RO which granted service connection for PTSD.  The Board notes that jurisdiction resides in the Atlanta, Georgia VA RO.

In a November 2016 Decision, the Board noted that the Veteran's attorney filed a notice of disagreement in September 2016, appealing the effective date assigned for the grant of a TDIU.  The Board additionally noted that a statement of the case had not been issued; thus the Board did not have jurisdiction over that claim.  In a June 2017 rating decision, the RO granted an earlier effective date.  The Board notes that the Veteran has not filed a notice of disagreement with regard to the June 2017 rating decision.  Accordingly, an earlier effective date claim for TDIU is not currently before the Board.

Additionally, in the November 2016 Decision, the Board referred the issue of entitlement to service connection for bilateral shin splints for appropriate action.  To date, the RO has not adjudicated that claim and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of service connection for vaginal infections and menorrhagia, and the increased rating claim for uterine fibroid are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's lumbar spine disability is etiologically related to service.

2. The bilateral tubal ligation performed in service was an elective procedure without unusual results or additional disability.

3. For the period from November 14, 1991 to February 16, 1994, the Veteran's glomerulonephritis was manifested by mild proteinuria with normal renal function; the Veteran's glomerulonephritis was not manifested by constant or recurring albumin with hyaline and granular casts or red blood cells, hypertension or edema.

4. From February 17, 1994 to December 1, 2014, the evidence of record does not show a change in condition for the service-connected glomerulonephritis.

5. As of December 2, 2014, the Veteran's glomerulonephritis was manifested by normal urinalysis findings and was not manifested by constant or recurring albumin with hyaline and granular casts or red blood cells, hypertension or edema; the Veteran's glomerulonephritis is currently in remission.

6. Prior to May 21, 2013, the Veteran's acquired psychological disorder, to include PTSD, more nearly approximated definite impairment in the ability to establish or maintain effective and wholesome relationships with people due to symptoms such as mild depression, marked tension, chronic sleep impairment, nightmares, racing, slowed and preoccupied thoughts, visual hallucinations, difficulty relating to people, being withdrawn at times, and engaging in impulsive behavior including alcohol abuse and extramarital affairs with strangers.  

7.  From May 21, 2013 to August 3, 2014, the Veteran's acquired psychological disorder, to include PTSD, more nearly approximated definite impairment in the ability to establish or maintain effective and wholesome relationships with people and/or occupational and social impairment due to mild or transient symptoms including paranoia, panic attacks, anxiety, and decreased/limited social engagement; the record revealed no employment performance problems or difficulty with co-workers or supervisors, a fair relationship with her husband and a good relationship with her adult children.

8. From August 4, 2014 to November 27, 2014, the Veteran's acquired psychological disorder, to include PTSD, more nearly approximated occupational and social impairment with deficiencies in most areas due to symptoms such as depressed mood; anxiety; suspiciousness; panic attacks more than once per week; near-continuous panic or depression; chronic sleep impairment; mild memory loss; difficulty in understanding complex commands; impaired judgement; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances; and an inability to establish and maintain effective relationships.

9. As of November 28, 2014, the Veteran's has been demonstrably unable to obtain or retain employment.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for lumbar spine disability have been met.  38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2. The criteria for service connection for residuals, status post bilateral tubal ligation, have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2017).

3. The criteria for an initial rating greater than 10 percent, prior to February 17, 1994, for glomerulonephritis have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.115a (1990, 2017), 4.115b (2017). 

4. The criteria for a compensable disability rating, from February 17, 1994 to December 1, 2014, for glomerulonephritis have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.115a (1990, 2017), 4.115b (2017).

5. The criteria for a compensable disability rating, as of December 2, 2014, for glomerulonephritis have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.115a (1990, 2017), 4.115b (2017).

6. The criteria for an initial rating in excess of 10 percent, prior to May 21, 2013, for an acquired psychological disorder, to include PTSD, have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.132 (effective before November 7, 1996), 4.1-4.7, 4.15, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

7. The criteria for a rating in excess of 30 percent, from May 21, 2013 to August 3, 2014, for an acquired psychological disorder, to include PTSD, have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.132 (effective before November 7, 1996), 4.1-4.7, 4.15, 4.21, 4.125, 4.126, 4.130, DC 9411 (2017).

8. The criteria for a rating in excess of 70 percent disabling, from August 4, 2014 to November 27, 2014, for an acquired psychological disorder, to include PTSD, have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.132 (effective before November 7, 1996), 4.1-4.7, 4.15, 4.21, 4.125, 4.126, 4.130, DC 9411 (2017).

9. The criteria for a rating in excess of 70 percent disabling, as of November 28, 2014, for an acquired psychological disorder, to include PTSD, have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.132 (effective before November 7, 1996), 4.1-4.7, 4.15, 4.21, 4.125, 4.126, 4.130, DC 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notices in August 2014 and February 2016.

The record shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examinations of the Veteran.  Neither the Veteran nor her representative identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed.Cir. 2015).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine

The Veteran asserts entitlement to service connection for lumbar spine disability.  Specifically, the Veteran asserts that she developed a lumbar spine disability due to wear and tear during service, including due to duties as a Drill Sergeant and carrying a heavy ruck sack.

1. Factual Background

The Veteran's service treatment records (STRs) include a November 1981 enlistment examination noting a normal spine and the Veteran denied arthritis or recurrent back pain.  An October 1989 periodic examination noted a normal spine and the Veteran reported recurrent back pain.  

In April 1991, the Veteran complained of low back pain that did not respond to medication.  Back pain reportedly had been present for the past year.  The Veteran was unable to recall any incident that would have caused her back pain.  Pain was described as strain like discomfort.  The physician noted palpable discomfort of the spinous ligament at S1-L4.  A July 1991 medical board examination noted a normal spine and the Veteran reported recurrent back pain.  An August 1991 STR noted a history of recurrent episodes of lower back pain lasting over twelve days.  The Veteran was diagnosed with chronic lower back pain with recurrent exacerbations, probably mechanical in nature.  The Veteran also complained of back pain in September 1991.  

A June 1994 VA examination report noted a diagnosis for thoracic strain.  

The Veteran underwent a VA lumbar spine examination in December 2016.  The examiner diagnosed the Veteran with degenerative arthritis of the spine as revealed by imaging studies.  The Veteran reported first noticing symptoms of her lumbar spine disability in 1989 which she related to her service-related duties as a Drill Sergeant.  The Veteran further reported continual back pain symptoms since leaving service, that she had seen spine specialists and been prescribed physical therapy exercises.  The examiner opined that the Veteran's lumbar spine disability was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner based her opinion on a lack of documented treatment for twenty-five years which was found to be consistent with back pain which was acute or subacute in nature but had resolved.  In this regard, the examiner noted the Veteran's in-service treatment for back pain which was found caused by a possible strain.  In addition, the examiner noted a May 1994 examination which included negative radiological findings and a diagnosis of thoracic strain based on reports of pain.  The examiner determined that the findings were unlikely related to a chronic back condition and noted that muscle strains were not usually chronic conditions that persisted over decades.  The examiner further found that imaging studies did not reveal a condition that would be expected to be related to a twenty-five year old back condition.  Instead, the examiner found that imaging studies revealed a condition more consistent with normal age related degenerative changes.  Thus, the examiner concluded that the medical evidence did not indicate the Veteran had a current back condition that began in service.

In a May 2017 letter, Dr. MC (doctor of osteopathy) opined that "it is more likely than not (greater than 50% chance) that the Veteran's low back condition is related to her military service."  The medical opinion was based on the Veteran's STRs, including her entrance examination which noted a normal lumbar spine and treatment records showing recurrent lower back pain beginning in October 1989.  Dr. MC also relied on the Veteran's lay statements.  The Veteran reported that her back pain began in 1989 as a result of 15 mile road marches in which she carried a ruck sack and load bearing equipment (LCE) gear.  Regarding continuity of symptomatology, Dr. MC noted a report of "recurrent back pain" in August 1991 and the Veteran's statements that she saw private physicians twice since service for low back pain and that her current back pain symptoms were the same as what she experienced in 1989.  Additionally, Dr. MR noted the Veteran's report of "constant pinching pain" in July 1994 and concluded that such symptoms could signify nerve or muscle involvement.

Dr. MC also addressed the December 2016 VA examiner's negative nexus opinion and noted disagreement on the basis that the examiner did not consider lay statements as to continuity.  Dr. MC also found fault with the examiner's finding that the medical record was most consistent with back pain that was acute or subacute in nature on the basis that such findings were inconsistent with the record; notably the Veteran's complaints of low back pain which stretched over a five year period between 1989 and 1994.  Thus, Dr. MC concluded that the evidence of record ruled-out the possibility of an acute or subacute problem that had resolved.  Lastly, Dr. MC noted that degenerative joint conditions were not immediately detectable on X-rays and found that normal X-ray findings in May 1994 supported a conclusion that the current degenerative lumbar spine disability was due to degenerative disc disease caused by increased physical activity due to the Veteran's in-service duties as a drill instructor.

2. Legal Analysis

After a review of the evidence of record, the Board finds that service connection for lumbar spine disability is warranted.  

As noted above, the Veteran's STRs confirm complaints and treatment for a back disability.  Additionally, in the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, the Veteran has been diagnosed with degenerative arthritis of the spine as confirmed by radiological studies.  Thus, the Veteran clearly has current diagnoses and the remaining question is whether her lumbar spine disability is related to service.  

In this regard, the Board notes that there are conflicting medical opinions of record.  While the December 2016 VA examiner found the Veteran's lumbar spine disability "less likely as not" related to service, the May 2017 opinion letter by Dr. MC concluded that it was "more likely as not (greater than 50% chance)" that the lumbar spine disability was related to military service.  Both opinions were based on a review of the entire record.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds both medical opinions to be of probative value.  Both are consistent with the evidence in the claims file in their own way, and both provided clear, logical rationales supporting the underlying conclusion reached.  Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As such, the Board finds the evidence is at least in relative equipoise with regard to a causal connection between the diagnosed lumbar spine disability and service.  Thus, the claim must be granted with resolution of reasonable doubt in the Veteran's favor.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Tubal Ligation

The Veteran asserts entitlement to service connection for bilateral tubal ligation.  Specifically, the Veteran asserts that she underwent a bilateral tubal ligation procedure during service which was aggravated by her uterine fibroids.

1. Factual Background

A review of the STRs show that in March 1985 the Veteran underwent a bilateral tubal ligation procedure.  Two days following the procedure, the Veteran complained of a fever and incisional pain.  In January 1986, the Veteran reported a two week history of vaginal itching and burning, and low abdominal pain.  Upon examination, the Veteran was not found in distress.  A pelvic examination revealed no lesions, purulent discharge, and noted a bilateral tubal ligation with no masses. 

An October 1988 gynecology STR noted heavy menstrual bleeding.  The Veteran was noted as status post tubal ligation and reported heavy periods with blood clots for the past 1.5 years.  An October 1989 gynecologic cytology record noted a cervix within normal limits.  The Veteran was noted as +1 for granulocytes.  An October 1989 periodic examination noted a normal pelvic examination.  A November 1989 STR noted bilateral tubal ligation as the Veteran's contraceptive method.  A pelvic ultrasound revealed a slightly inhomogeneous and enlarged uterus along the posterior mid-left aspect suggesting leiomyomatous change.  The remainder of the examination was within normal limits.  A November 1989 gynecologic cytology report noted a past medical history for bilateral tubal ligation, a cervix within normal limits and an enlarged uterus.

An April 1990 gynecology STR noted heavy menstrual bleeding.  The Veteran was diagnosed with uterine fibroid.  A May 1990 STR also noted heavy vaginal bleeding.  Additionally, a May 1990 pelvic ultrasound revealed no acute pelvic pathology.  In October 1990, the Veteran complained of abdominal cramping and mild vaginal bleeding.  An October 2009 gynecologic cytology report noted an examination within normal limits.  A January 1991 gynecology record noted bilateral tubal ligation as a contraceptive method.  A February 1991 STR noted a history of fibroids since December 1990 and a bilateral tubal ligation procedure in 1984, and problems with menorrhagia since October 1990.  The Veteran was diagnosed with menorrhagia with status post uterine fibroid as the etiology.  A July 1991 medical board examination noted a normal pelvic examination

Post-service medical records include a September 1993 private gynecology annual examination that was noted as normal except for a report of an enlarged uterus.  The Veteran was diagnosed with fibroids and a history of glomerulonephritis.  A university student health history shows the Veteran reported tubal ligation as her present method of contraception.

The Veteran underwent a uterine fibroid embolization in July 2009.  Symptoms noted included uterine fibroids and menorrhagia.  In a June 2016 statement, the Veteran asserted that she went into full blown menopause at age 50 due to her March 2009 fibroid embolization.  She further stated that between 1991 and 2010 she suffered from severe menstrual bleeding due to her fibroids and that despite wearing tampons plus sanitary pads she would bleed through her clothes during work.  She also reported suffering from cramping.  A June 2016 VA OB-GYN consultation record noted a past medical history for cholecystectomy removal in 1995, tubal ligation in 1986, and tubal reversal in 1996.

The Veteran underwent a VA examination in March 2017.  The Veteran was diagnosed with the following gynecological conditions: uterine fibroid and status post bilateral tubal ligation with no residuals.  The Veteran's uterine fibroid was manifested by symptoms of pelvic pressure, frequent urination, vaginal dryness and low estrogen.  The examiner noted that the Veteran was treated for a uterine fibroid embolization in 2009 and low estrogen in 2016.  The Veteran's low estrogen was currently treated by medication.  No other condition of the vulva, vagina, cervix or fallopian tubes was found.  Additionally, apart from her diagnosed uterine fibroid, no other condition of the uterus was found.  With regard to the claimed bilateral tubal ligation, the examiner noted that tubal ligation was an elective procedure done to prevent future pregnancy.  Thus, the examiner opined that the Veteran's bilateral tubal ligation was not the result of uterine fibroids as there was no causal association between the two conditions.  With regard to whether any residual bilateral tubal ligation condition was secondary to her service-connected uterine fibroid, the examiner specifically found "no direct pathophysiologic correlation between the two conditions to substantiate a cause and effect relationship without resulting to mere speculation."  

2. Legal Analysis

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury was otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2017).

The STRs clearly show the Veteran underwent a bilateral tubal ligation procedure as her chosen contraceptive method.  The Veteran's in-service sterilization, which was elective, had the intended result of altering a condition that existed prior to service, and which cannot be said even to have been a disorder, namely the Veteran's fertility.  

In addition, the objective evidence demonstrates that no chronic disability warranting VA compensation was produced by the procedure.  While a March 1985 STR noted complaints of fever and incisional pain following the medical procedure, the March 2017 VA examiner found no residuals related to procedure.  

As such, there is no medical evidence showing the in service procedure resulted in unintended sequelae or abnormalities.  Therefore, there is no medical evidence of a current disability for which VA compensation can be granted; thus, service connection for bilateral tubal ligation, or residuals of such, is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Additionally, while the surgery was not ameliorative in the sense that there was no disease, disorder, or defect being corrected, it was ameliorative in the sense of providing a medically acceptable change in the Veteran's physiology (i.e. sterilization) with no evidence being set forth that the outcome was not desired by the Veteran; hence, the then-desired in-service sterilization was not a negative outcome for which disability compensation may be paid.  See 38 C.F.R. § 3.306(b)(1) (compensation not payable for usual effects of ameliorative procedures performed in service).  

The claim is denied.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

Glomerulonephritis

Initially, the Board notes that, during the pendency of this claim, the criteria for rating disabilities of the genitourinary system were revised effective February 17, 1994.  See 59 Fed. Reg. 2523 (January 18, 1994).  In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board may not apply a current regulation prior to its effective date, unless the regulation explicitly provides otherwise.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991) to the extent it conflicts with the precedents of the United States Supreme Court and the Federal Circuit).  However, the Board is not precluded from applying prior versions of the applicable diagnostic codes to the period on or after the effective dates of the new diagnostic codes if the prior versions were in effect during the pendency of the appeal, as is the case here.  Therefore, the Board may evaluate the Veteran's glomerulonephritis under both earlier and current diagnostic codes, as of their effective dates, in order to determine which version would accord her the highest rating. 

Under the rating criteria in effective prior to February 17, 1994, chronic nephritis was rated in accordance with 38 C.F.R. § 4.115a, DC 7502 (1990).  As pertinent to the present claim, a 10 percent rating was warranted for mild nephritis characterized by albumin and casts with history of acute nephritis or associated mild hypertension with diastolic 100 or more.  Id.  A 30 percent rating was warranted for moderate nephritis manifested by constant or recurring albumin with hyaline and granular casts or red blood cells; or transient or slight edema or hypertension, diastolic 100 or more.  Id.

Under the revised regulation in effect as of February 17, 1994, chronic nephritis is rated in accordance with 38 C.F.R. § 4.115b, DC 7511 (2017).  DC 7502 mandates that the disability be rated as renal dysfunction.  38 C.F.R. § 4.115b, DC 7502 (2017).  The schedule for rating renal dysfunction is found under 38 C.F.R. § 4.115a.  Under 38 C.F.R. § 4.115a, a non-compensable rating is assigned for albumin and cases with history of acute nephritis; or, hypertension non-compensable under DC 7501.  A 30 percent rating is assigned when albumin is constant or recurring with hyaline and granular casts or red blood cells; or, when there is transient or slight edema or hypertension at least 10 percent disabling under DC 7101.  38 C.F.R. § 4.115a (2017).  

A June 1992 rating decision granted service connection for membranous glomerulonephritis and assigned a non-compensable rating effective November 14, 1991, pursuant to 38 C.F.R. § 7502 for chronic nephritis.  This evaluation was based, in part, on a review of the Veteran's STRs.

The STRs show that in February 1991 a nephrology record noted idiopathic membranous glomerulonephritis, stage II, found by renal biopsy.  The physician noted that renal function and blood pressure were normal.  The Veteran was diagnosed with nephrotic syndrome.  A March 1991 nephrology medical record noted the presence of 4.7 grams proteinuria, normal blood pressure, normal urinalysis, and normal renal function.  No complaints of edema were noted.  

In April 1991, a physician noted a diagnosis for chronic kidney disease.  A May 1991 STR noted normal renal function and normal blood pressure.  The Veteran denied edema.  The Veteran was diagnosed with chronic glomerulonephritis with nephrotic syndrome.  

Evidence added to the record following service includes a December 1993 VA examination report noting mild proteinuria with normal renal function.  A June 1994 VA examination report includes a diagnoses for kidney disorder which was based on a review of the record including a September 1993 university physical examination report that included a urinalysis noting proteinuria.

A December 2, 2014 VA urinalysis showed red blood cell count (RBC) level of 4.17 with a reference range of 3.93-5.22, albumin of 3.9 with a reference range of 3.4-4.8, and total protein of 7.0 with a reference range of 6.1-7.9.  A September 2015 urinalysis was also negative for RBC and protein.  Total protein was 6.5 and albumin 3.7.

Lastly, the Veteran underwent a VA examination in December 2016.  The examiner diagnosed the Veteran with glomerulonephritis and noted that she did not believe she had protein in her urine since 2000.  The Veteran also reported that she had urine specimens taken since April 1994 revealing no presence of protein.  In addition, she reported that her kidney function was normal.  The examiner noted that the Veteran's treatment plan did not include taking continuous medication.  Upon examination, the examiner found no renal dysfunction, urolithiasis, urinary tract or kidney infection, or tumors or neoplasms.  A December 2016 urinalysis was negative for hyaline casts, granular casts, proteinuria or RBC.  The examiner found that the Veteran's glomerulonephritis did not impact her ability to work.  Based on the laboratory results, including the urinalysis conducted in 2014, the examiner found the Veteran to be in remission.

As noted above, this claim is properly characterized as a staged rating issue.  The Board will first address the period on appeal prior to February 17, 1994.  

During this period on appeal, the Veteran's glomerulonephritis was characterized by mild proteinuria with normal renal function.  A review of the STRs as well as the contemporaneous medical record shows that the chronic kidney condition was not manifested by constant or recurring albumin with hyaline and granular casts, RBC, hypertension or edema.  Thus, prior to February 17, 1994, the Board finds that the highest rating available is 10 percent pursuant to 38 C.F.R. § 4.115a, DC 7502 (1990).  A higher 30 percent rating is not warranted as the Veteran's glomerulonephritis was not manifested by constant or recurring albumin with hyaline and granular casts or red blood cells, edema or hypertension.

The Board will now address the period on appeal as of February 17, 1994.

During this period, the record does not show a change in the Veteran's diagnosed glomerulonephritis until a December 2, 2014 VA urinalysis.  In fact, the record is devoid of any urinalysis during this period on appeal.  Therefore, based on the evidence of record, the Board cannot conclude that the Veteran's previously diagnosed glomerulonephritis underwent a change in severity.  As the Veteran's initial rating precedes the updated rating criteria effective February 17, 1994, the Board finds that the prior rating criteria provides the Veteran with the most beneficial outcome.  Accordingly, the Board finds that a 10 percent disability rating as of February 17, 1994 is warranted. 

However, the December 2, 2014, urinalysis evidenced normal findings related to albumin/protein and RBC.  In addition, a September 2015 urinalysis also revealed normal findings.  Further, based on a normal urinalysis conducted as part of the December 2016 VA examination, as well as a review of the above mentioned 2014 and 2015 urinalysis studies, the examiner concluded that the Veteran's was in remission.  Thus, as of December 2, 2014, a compensable rating under either the old or current rating criteria is not warranted as the service-connected glomerulonephritis was not manifested by mild nephritis characterized by albumin with hyaline and granular casts, hypertension or edema.

Accordingly, the Board finds that during this period on appeal, a 10 percent disability rating is warranted from February 17, 1994 to December 1, 2014 pursuant to 38 C.F.R. § 4.115a, DC 7502 (1990), and a non-compensable rating is warranted thereafter.

The Board has also considered other ratings pursuant to 38 C.F.R. § 4.115b (and previously rated under § 4.115a prior to February 17, 1994), however, the Veteran's service-connected kidney disability has not been manifested by urolithiasis, urinary tract or kidney infection, tumors or neoplasms.  As such, a rating under any other diagnostic code is not warranted.

Lastly, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent prior to February 17, 1994.  In addition, the Board finds that a 10 percent rating is warranted from February 17, 1994 to December 1, 2014, and the preponderance of the evidence is against a compensable rating thereafter.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.71a, 4.115a (1990, 2017), 4.115b (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

The Veteran asserts that her acquired psychological disorder more closely approximates a total disability rating during the entire period on appeal.  The Veteran's acquired psychological disorder is rated 10 percent disabling prior to May 21, 2013, 30 percent disabling from May 21, 2013 to August 3, 2014, and 70 percent disabling from August 4, 2014 to September 7, 2015 and from November 1, 2015 to June 28, 2016.  A 100 percent disability rating was assigned as of June 29, 2016.  38 C.F.R. § 4.130 (2017).  The Board notes that the Veteran has additionally been assigned a temporary 100 percent disability rating from September 8, 2015 to October 31, 2015.  That rating is not on appeal.  

The Veteran filed a claim for PTSD in December 1991.  The Board notes that VA revised the rating criteria for PTSD effective November 7, 1996.  As noted above, when the regulations concerning entitlement to a higher rating are changed during the course of an appeal, the Veteran may be entitled to resolution of her claim under the criteria that is more advantageous although the revised rating criteria may be applied only prospectively from the effective date of the change forward unless the regulatory change specifically permits retroactive application.  38 U.S.C.A. § 5110(g); VAOPGCPREC 7-03; VAOPGCPREC 3-00; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the former rating criteria for evaluating PTSD, effective before November 7, 1996, PTSD was evaluated under the General Rating Formula for Neuropsychiatric Disorders found in 38 C.F.R. § 4.132.  See 38 C.F.R. § 4.132, DC 9411 (effective before November 7, 1996).  Under the former rating criteria for PTSD, a 10 percent rating was assigned where symptoms were less than what was required for a 30 percent rating with emotional tension or other evidence of anxiety productive of mild social and industrial impairment.  A 30 percent rating was assigned where there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people with the psychoneurotic symptoms resulting in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  A higher 50 percent rating was assigned where the ability to establish or maintain effective or favorable relationships with people was considerably impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment.  A 70 percent rating was assigned where the ability to establish and maintain effective or favorable relationships with people was severely impaired.  The psychoneurotic symptoms were of such severity and persistence that there is severe impairment in the ability to obtain or maintain employment.  Id.

A maximum 100 percent rating was assigned for PTSD where the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality were present with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior and the Veteran was demonstrably unable to obtain or retain employment.  Id.

On November 7, 1996, the rating criteria for PTSD were revised and renumbered as 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (effective November 7, 1996).  Under the revised rating criteria, a 10 percent rating is assigned for PTSD manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication.  A 30 percent rating is assigned for PTSD manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is assigned for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is assigned for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is assigned for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004). 

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31 to 40 indicates there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 indicates there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 indicates there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  A score of 61 to 70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

1. Factual Background

A review of the evidence of record shows that in September 1991 a Medical Board found the Veteran's current stressors moderate in nature consisting of a diagnosis of kidney disease, divorce and responsibility for 2 children.  A GAF score of 75 was assigned with a GAF score of 75 noted for the past year.

A December 1993 VA examination noted that the Veteran complained of restless sleep and would wake-up several times per night.  She felt sad and depressed for days in a row.  The examiner noted the Veteran was irritable, could not concentrate, had difficulty relating to people and was at times withdrawn.  The examiner noted that the Veteran was markedly tense, speech relevant and coherent and that the Veteran denied hallucinations.  Her memory was found intact and insight and judgement fair.  The examiner found her mildly depressed and diagnosed her with anxiety disorder.

Private medical records show that in October 2007 the Veteran reported "lots of anxiety" at night, depression and trouble with motivation.  She reported being married for 14 years, having an affair the past two years, and that she and her husband were currently in marriage counseling at a church.  In November 2007, the Veteran was found cooperative, alert with attention on target.  Her appearance was within normal limits and her mood, speech, memory and thought process appropriate.  The Veteran denied hallucinations or suicidal ideations.  Her energy level was average and motivation normal.  The psychiatrist assigned a GAF score of 70.  A December 2007 counseling record shows that the Veteran reported impulsive dangerous behavior, although she would not divulge details.  

Between March and September 2008, private treatment records assigned GAF scores ranging from 60-70.  In November 2008, Dr. GM noted that the Veteran denied suicidal or homicidal ideation.  She was found alert and cooperative and attention on target.  Mood was appropriate.  Speech and memory were found within normal limits and she was oriented to all spheres.  Thought process was noted as preoccupied.  She denied hallucination and her judgement and insight were average.  The Veteran endorsed disturbed sleep.  Dr. GM assigned a GAF score of 65-70.  Private treatment records dating between April 2009 and September 2010 show assigned GAF scores ranging between 60 and 70.  

In November 2010, the Veteran's appearance, interpersonal characteristics, speech, and memory were assessed to be within normal limits.  Her mood was depressed and anxious, attention on target and she was found alert and oriented to all spheres.  Thought process was found racing and the Veteran endorsed visual hallucinations.  Her sleep was reported as disturbed sleep due to nightmares.  Motivation was normal and the Veteran denied any suicidal or homicidal ideation.  Dr. GM assigned a GAF Score of 45-50.

In February 2011, the Veteran's appearance was noted as well groomed.  Interpersonal characteristics, speech, memory and thought processes were all found within normal limits.  She was alert, attention was on-target and mood anxious.  She was oriented to all spheres.  The Veteran denied any hallucinations or suicidal or homicidal ideations.  The Veteran endorsed sleep disturbances.  Her energy level was found average and motivation normal.  A GAF Score of 70 was assigned.  A July 2011 treatment record noted a GAF score of 60-65, and a September 2011 treatment record noted a score of 65.  In December 2011, GAF scores of 40-45 were assigned.  

In February 2012 the Veteran was assigned a GAF score of 50.  Her appearance was noted within normal limits.  She was found alert, attention on target, and mood depressed.  She was oriented to all spheres and her speech and memory were found within normal limits.  Thought process was noted as racing with slowed thoughts.  She reported visual hallucinations and disturbed sleep.  She denied any suicidal ideations.  A July 2012 progress note noted the Veteran's appearance, movement and interpersonal characteristics within normal limits.  She was alert and her attention was on target.  Her mood was found depressed.  Additionally her speech, memory and thought process were found within normal limits.  She was oriented to all spheres and she denied any hallucinations.  She reported disturbed sleep and her energy was average and motivation normal.  A GAF score of 55-60 was assigned.

A March 2013 FMLA Medical Certificate shows that the Veteran requested an absence of work for treatment relating to her psychological disorder.  The Veteran reported an inability to perform all job functions and requested working less than a full schedule 6 days per month for treatment purposes.  

In July 2013, the Veteran was found oriented to all spheres.  The Veteran was alert but had difficulty concentrating.  Her mood was appropriate, speech within normal limits and memory impaired as to recent events.  Thought process was noted as impaired due to preoccupations.  She denied any hallucinations.  Sleep and appetite were good.  The Veteran's energy level was average, motivation normal, and fund of knowledge intact.  A GAF score of 60 was assigned.  A September 2013 private treatment record shows the Veteran reported hallucinations.  Another September 2013 mental health counseling record shows no hallucinations were reported.  The Veteran was found oriented to all spheres.  Her mood was depressed and anxious and she had difficulty concentrating.  Speech and memory were within normal limits.  Thought process was noted as preoccupied and racing.  The Veteran reported disturbed sleep and difficulty getting to sleep.  Her energy and activity level was average, motivation normal and fund of knowledge intact.  No GAF score was provided.  An October 2013 private treatment record noted a GAF score of 55.  

In January 2014, the Veteran reported paranoia during layovers accompanied by panic attacks.  She stated that she was afraid someone would grab her and hurt her.  She also endorsed hypervigilance.  The clinician noted symptoms including excessive worry, panic attacks, irrational fear, and irritability and sleep problems.  The Veteran denied suicidal or homicidal ideations.  Another January 2014 record noted a GAF score of 55.

The Veteran underwent a VA examination in March 2014.  The Veteran was diagnosed with anxiety disorder.  This diagnosis was based on symptoms including fearing someone was going to hurt her, panic attacks resulting in feeling lightheaded, increased heart rate and feelings of anxiety.  The Veteran reported that her symptoms began 2-3 years prior and occurred 3 times per week.  The Veteran's anxiety disorder was also manifested by dysphoria with decreased/limited social engagement.  No other psychological disorders were found.  The Veteran reported her relationship with her husband as fair and that she had a good relationship with her adult children.  The examiner noted that the Veteran completed her Associate's degree in 1993.  The Veteran reported working as a half-way house mother for 2.5 months, as a Hispanic resource liaison for 3.5 years, with child protective services for 1 year, and an airline flight attendant for the past 14 years.  Additionally, the Veteran denied ever having employment performance problems, difficulty with co-workers or supervisors, or ever being fired from a job.  The Veteran also reported being first treated for a mental health problem in 1998, although she also reported being admitted to a psychiatric hospital during active duty service for 4-5 days due to being suicidal.  The examiner also noted that the Veteran was charged with shoplifting in 2010.  The Veteran denied current drug or alcohol abuse.  Based on a review of the claims file, a reported military, occupational and mental history, and findings made during the examination; the examiner concluded that the Veteran's anxiety disorder was manifested by occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  

A July 2014 VA psychosocial assessment shows the Veteran endorsed depression, crying spells, low energy, feeling helpless, anhedonia, sleep disturbance, irritability, flashbacks and nightmares.  She denied any suicidal or homicidal ideations, although she did endorse fleeting thoughts of death.  The psychiatrist found the Veteran's appearance appropriate and that she was oriented to all spheres.  Her attention and concentration was sufficient and memory intact.  The Veteran was noted as cooperative and open and her speech was clear and coherent.  Her mood was found dysphoric including being depressed, anxious and irritable, and her affect was noted as sad, somber, fearful and anxious.  The clinician noted neurovegetative signs of depression manifested by late onset insomnia, reduced interest, reduced energy, reduced concentration, agitation and anhedonia.  The Veteran's thought process was found relevant.  She denied any suicidal or homicidal ideations.  Lastly, her insight was found fair and her judgment found unrealistic.  Another July 2014 VA medical record shows the Veteran denied any flashbacks or nightmares.

An August 4, 2014 disability benefits questionnaire (DBQ) prepared by Dr. GM diagnosed the Veteran with anxiety disorder, bipolar disorder and PTSD which was found manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood.  A GAF score of 55 was assigned.  Dr. GM noted the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks more than once per week; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss such as forgetting names, directions or recent events; impairment of short and long term memory; difficulty in understanding complex commands; impaired judgement; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; and persistent hallucinations in the past but not currently.  The psychologist noted the Veteran was currently working full-time, although she used a considerable about of FMLA time due to persistent symptoms; mainly anxiety and insomnia.  Due to the amount of FMLA required due to her symptoms, Dr. GM found that the Veteran would be precluded from routine participation in her job.  

An October 2014 VA mental health note shows the Veteran's appearance was noted as casually dressed, groomed with good hygiene.  The Veteran's behavior was noted as polite and cooperative with appropriate eye contact.  No abnormal movements were noted.  Her speech had regular rhythm and rate and was fluent.  Her mood was depressed and affect constricted and congruent with a dysphoric mood.  The Veteran denied any suicidal or homicidal ideations.  The Veteran endorsed occasional visual hallucinations and paranoia of being harmed.  No other delusions were evident.  The Veteran's thought process was goal-directed and impulse control within normal limits.  Lastly, her insight and judgement were found within normal limits and cognition grossly intact.

A November 2014 VA examiner diagnosed the Veteran with panic disorder without agoraphobia, anxiety disorder and MDD which was found manifested by occupational and social impairment with reduced reliability and productivity.  In addition, the examiner noted that it was not possible to differentiate the level of occupational and social impairment caused by each diagnosis.  The examiner noted the following symptoms: depressed mood; anxiety; suspiciousness, panic attacks more than once per week; chronic sleep impairment; mild memory loss such as forgetting names, own occupation or own name; impaired judgement; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and inability to establish and maintain effective relationships.  

A December 2014 VA psychologist noted the Veteran's appearance as casually dressed and groomed with good hygiene and her behavior polite and cooperative with appropriate eye contact.  The Veteran's speech had a regular rhythm and rate.  Her mood was found stressed and affect congruent with mood but with some appropriate smiling.  The Veteran denied any suicidal or homicidal ideation.  No delusions were present.  Additionally, the Veteran's though process was goal-directed and her impulse control was within normal limits.  Her cognition was found grossly intact and her insight and judgment within normal limits.

A May 2015 neurology progress note shows that the Veteran complained of worsening memory issues and reported being very forgetful.  She further reported trouble remembering where she was driving, how to get to places, staying on track with conversations and remembering people's names.  She was assessed a memory disturbance and diplopia. 

A June 2015 DBQ by Dr. GM diagnosed the Veteran with anxiety, bipolar disorder with psychotic features and PTSD manifested by total occupational and social impairment.  A GAF score of 45 was assigned.  Dr. GM also noted a diagnosis for visual disturbance.  The psychiatrist noted the Veteran was currently on disability for her job and noted the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic social impairment, mild memory loss such as forgetting names, directions or recent events, impairment of short and long term memory, difficulty understanding complex commands, impaired judgement, gross impairment in thought processes or communication, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, obsessive rituals which interfered with routine activities, impaired impulse control such as unprovoked irritability with periods of violence, persistent delusions or hallucinations, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, and disorientation to time or place.  In addition, Dr. GM noted the Veteran's condition had worsened since the previous August 2014 evaluation and that she was unable to perform either physical or sedentary work due to her mental health status.  

In June 2015, the Veteran underwent a neuropsychological evaluation by Dr. CR.  Dr. CR found significant impairments in multiple cognitive domains including the following: moderate to severe impairment of fine motor speed and coordination bilaterally, moderate impairment of attention and working memory, sustained attention, vigilance and divided attention; moderate impairment of new learning for both verbal and visuospatial information; and moderate to severe impairment in aspects of executive functioning, including abstract reasoning, cognitive flexibility and utilization of feedback.  The Veteran demonstrated intact functioning in other cognitive abilities.  Overall, Dr. CR found the Veteran's cognitive findings indicative of mild cognitive impairment primarily affecting attention and executive functioning.  

A July 2015 letter from Dr. RD identified the following symptoms: frequent mood swings; irritability; impulsive behaviors; depressed mood; insomnia; anxiety; paranoid thinking; poor concentration and organization; memory recall issues; severe panic attacks; decline in hygiene; and difficulty in establishing and maintaining relationships.  Dr. RD also noted periods of visual hallucinations which made it difficult for her to drive or function throughout the day.  Lastly, Dr. RD opined that her symptoms "impaired her from stable daily functioning and performance of work related duties competently."

A September 2015 VA examination noted diagnoses for PTSD and major depressive disorder (MDD) which was found manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood.  The examiner noted the following symptoms: depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; and suicidal ideation.  The Veteran reported feeling hopeless, not taking showers or cleaning her house.  Her daughter reported that the Veteran did not brush her teeth or use deodorant.  She also reported forgetting directions to her home of fifteen years and forgetting doctor's appointments.  Additionally, the Veteran reported tactile hallucinations and feeling disoriented.  Other symptoms found upon examination included recurrent, involuntary and intrusive distressing memories, avoidance of stimuli associated with traumatic events, markedly diminished interest or participation in significant activities, persistent negative emotional state and exaggerated negative beliefs, hypervigilance, exaggerated startle response, and problems with concentration.

A November 2015 VA psychotherapy note shows the Veteran was found to have high sensitivity to emotional stimuli.  The Veteran reported a temper at all times and cited examples including becoming furious at an attendant at a fast food drive-in resulting in the attendant throwing her food at her and the Veteran spitting at the attendant, and getting out of her car and running down a highway at another vehicle in response to her mother being called an offensive term.  The Veteran also endorsed experiencing intense anger and anxieties with a slow return to baseline including taking days to calm down after experiencing strong emotions.  The psychologist found the Veteran clearly had deficits in emotional regulation.  Also in November 2015, the Veteran endorsed experiencing frequent interpersonal conflict, distress related to frequent interpersonal conflict, and uncertainty about how to resolve conflicts with friends.  She also endorsed impulsive spending and frequent suicidal ideation which occurred twice per week. 

A July 2016 Request for Employment Information submitted by the Veteran's previous employer shows that she last worked on November 27, 2014. 

A June 2016 letter from Dr. JM, found the Veteran's psychological disorder "imposed very severe limitations of social and occupational functioning since at least 1991 to the present."  Dr. JM further found that the Veteran's service-connected psychological disorder resulted in an inability to secure and follow substantially gainful employment since November 2014.  Dr. JM based his findings on the following symptoms: nearly-constant anxiety; panic attacks; depression; suicidal ideation; profound and persistent suspiciousness; intrusive thoughts; nightmares; avoidance; memory difficulties; profound disillusionment and discouragement; and difficulty in adapting to stressful circumstances including work or a worklike setting.  The psychologist also noted the Veteran's mood was depressed and affect blunted.  The Veteran's memory was noted as fair with an inability to recall details from her distant past.  Recent memory was also found fair.  The Veteran endorsed tactile hallucinations and double vision and she reported recurrent, involuntary and intrusive memories that occurred more than once per week.  She further endorsed concentration difficulties.  The phycologist found the Veteran irritable with self-destructive ideas and hypervigilant with an exaggerated startle response.  Dr. JM attributed the Veteran's alcohol abuse as secondary to her service-connected PTSD.  

A June 2016 DBQ by Dr. GM noted diagnoses for PTSD and anxiety disorder.  The Veteran was additionally diagnosed with bipolar disorder with psychotic features.  The psychologist found the Veteran's psychological disorders manifested by total occupational and social impairment due to the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks that occurred weekly or less often; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impairment of short and long term memory; difficulty in understanding complex commands; impaired judgement; gross impairment in thought processes or communication; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control, such as unprovoked irritability with periods of violence; persistent hallucinations; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; and disorientation to time and place.  The Veteran also reported nightmares and flashbacks.  A GAF score of 35 was assigned.

Lastly, a July 2016 VA examiner diagnosed the Veteran with PTSD and recurrent severe MDD.  The physician found the Veteran's psychological disorders manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood.  Additionally, the examiner found the following symptoms: depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; impairment of short and long term memory; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; suicidal ideation; impaired impulse control, such as unprovoked irritability with periods of violence; persistent delusions or hallucinations; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner also noted that the Veteran displayed tearful affect, sad mood and psychomotor agitation.  The Veteran reported experiencing tactile hallucinations.  The examiner opined that the Veteran symptoms "would preclude her ability to perform occupational tasks."

2. Legal Analysis

The Board will first address the period on appeal prior to May 21, 2013.

After a review of the evidence of record, the Board finds that, prior to May 21, 2013, the Veteran's PTSD more closely approximated a 30 percent disability rating pursuant to the former rating criteria.  Specifically, the Board finds that the evidence establishes that the Veteran's PTSD was manifested by symptoms including definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  As noted in her September 1991 Medical Board examination, the Veteran's current psychological stressors included dealing with a divorce.  In addition, during the relevant period on appeal, the record shows that the Veteran remarried but also engaged in an affair and had participated in marriage counseling.  The Veteran additionally reported engaging in impulsive dangerous behavior during this period on appeal, including excessive drinking and extramarital affairs with strangers.  The Board notes the Veteran is service-connected for alcohol abuse secondary to her service-connected psychological disorder.  Other symptoms reported during this period on appeal included difficulty relating to people and being withdrawn at times.  The Veteran's PTSD was also manifested by mild depression, marked tension, chronic sleep impairment, nightmares, visual hallucinations, and racing, slowed and preoccupied thoughts.

While the evidence of record shows significant problems with regard to the Veteran's marital relationship during this time period, she did report attending marriage counseling in order to maintain an effective relationship with her spouse.  The record also shows the Veteran remained married to the same spouse during the period on appeal, including to the present day.  The Veteran also completed her Associate's degree in 1993 while working part-time.  Further, the record shows that the Veteran was consistently employed during this period on appeal, and the record shows she denied ever having employment performance problems, having been fired or having difficulty with supervisors or co-workers.  See March 2014 VA Examination Report.  Additionally, the Veteran's interpersonal characteristics were found within normal limits.  

Accordingly, prior to May 21, 2013, the Board concludes that the Veteran's PTSD was not manifested by considerably impaired ability to establish or maintain effective or favorable relationships with people, or reliability, flexibility, and efficiency levels so reduced as to result in considerable industrial impairment.  Thus, a higher 50 percent evaluation is not warranted pursuant to the prior rating criteria.  

The Board also notes that during this period on appeal the Veteran's PTSD was not found manifested by symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, impaired memory, impaired judgment, decreased energy, or motivation, or difficulty in establishing and maintaining effective work and social relationships.  According, in consideration of the current rating criteria, and for reasons cited above, the Board finds that the Veteran's PTSD more closely approximated occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, and chronic sleep impairment. 

The Board does recognize that GAF scores during this period on appeal ranged between 40 and 75.  Initially, the Board notes that the assigned GAF scores remained more or less consistent from September 1991 (75) to September 2010 (65).  However, the record shows that GAF scores varied from month to month between 2011 and 2012.  Two months following the September 2010 assignment of a GAF score of 65, in November 2010 the Veteran was assigned GAF scores between 45 and 50.  However, in February 2011 the Veteran's GAF score rose to 70.  By December 2011, the Veteran's GAF score again dropped to 40-45.  Therefore, the Board finds that the reported symptoms during this period on appeal, many of which remained consistent, are fundamentally more reliable evidence for rating the Veteran's level of disability during this period on appeal.

The Board will now address the period on appeal between May 21, 2013 and August 3, 2014.

After a review of the evidence of record, the Board concludes that during this period on appeal a rating in excess of 30 percent disabling is not warranted.  In making this determination, the Board finds the March 2014 VA examination the most relevant evidence of record.  The examiner noted current symptoms of paranoia, panic attacks, anxiety, and decreased/limited social engagement.  However, the Veteran also reported currently working as a flight attendant and denied ever having employment performance problems or difficulty with co-workers or supervisors.  In addition, she denied having ever being fired from a job.  Moreover, the Veteran reported a fair relationship with her husband and a good relationship with her two adult children.  Based on a review of the claims file, and reported occupational and mental history provided by the Veteran, the examiner found the Veteran's psychological disorders manifested by occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.

The Board does note that a July 2014 VA medical record found the Veteran's psychological disorder manifested by unrealistic judgement, low energy, neurovegetative signs manifested by insomnia, reduced interest and reduced concentration, irritability, flashbacks and nightmares.  However, the Veteran's attention and concentration were found sufficient, memory intact, speech clear and coherent, thought process relevant, insight fair, and the absence of any suicidal or homicidal ideations.  Additionally, the record does not show the Veteran's psychological disorders manifested by flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks, difficulty understanding complex commands, impairment of short or long-term memory, impaired abstract thinking, or difficulty in establishing effective work and social relationships.  Accordingly, the Board finds that between May 21, 2013 and August 3, 2014, the Veteran's psychological disorder more closely approximated occupational and social impairment due to mild or transient symptoms; thus, a rating in excess of 30 percent under the current rating criteria is not warranted.  

Additionally, the record shows that the Veteran's relationships with her husband and daughters appeared more stable than before and that she was employed full-time.  Therefore, in consideration of the prior rating criteria, the Board finds the Veteran's psychological disorder more closely approximated definite impairment in the ability to establish or maintain effective and wholesome relationships with people with psychoneurotic symptoms resulting in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  Thus, a rating in excess of 30 percent is not warranted pursuant to the prior rating criteria.

The Board will now address the period on appeal from August 4, 2014 to September 7, 2015 and from November 1, 2015 to June 28, 2016.

During this period on appeal, the Veteran's psychological disorder has been rated 70 percent disabling.  After a review of the evidence of record, the Board concludes that a staged rating is warranted for this period on appeal.  Specifically, the Board concludes that from August 4, 2014 to November 27, 2014, a rating in excess of 70 percent is not warranted.  However, as of November 28, 2014, the Veteran's psychological disorder more closely approximated a total disability rating.

Prior to November 28, 2014, an August 2014 DBQ prepared by the Veteran's treating psychiatrist, Dr. GM, found that the psychological disorder was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood.  Dr. GM based his assessment on the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks more than once per week; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss such as forgetting names, direction or recent events; impairment of short and long term memory; difficulty in understanding complex commands; impaired judgement; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; and persistent hallucinations in the past but not currently.  Dr. GM also noted that the Veteran was currently working full-time, but was utilizing a considerable amount of FMLA leave due to her symptoms.

However, the record shows that the Veteran's employment was terminated on November 27, 2014.  See July 2016 Request for Employment Information.    

In this case, the former rating criteria for PTSD provided three independent bases for granting a l00 percent evaluation, none of which rise to the level of total social and occupational impairment standing alone, as required by the current rating criteria.  See Johnson v. Brown, 7 Vet. App. 95 (1994).  More specifically, a 100 percent rating is warranted under the former criteria (1) if the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; (2) for totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; or (3) if the Veteran is demonstrably unable to obtain or retain employment.  The record has demonstrably shown that the Veteran was unable to retain employment as of November 28, 2014.  The finding of unemployability is further supported by the June 2015 DBQ which found the Veteran's psychological disorder manifested by total occupational and social impairment.  Thus, the former rating criteria must be applied as they are more favorable to the Veteran.

Accordingly, during the last period on appeal, the Board concludes that a rating in excess of 70 percent disabling prior to November 28, 2014 is not warranted as the Veteran's psychological disorder was not shown to have been manifested by gross impairment in thought processes or communication, persistent delusions and hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  Prior to November 28, 2014, the Veteran psychological disorder was also not manifested by isolation in the community, or totally incapacitating symptoms bordering on gross repudiation of reality due to disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior, or unemployment.  Thus, from August 4, 2014 to November 27, 2014, a higher disability rating is not warranted under either the old or revised rating criteria.  Additionally, the Board concludes that a total 100 percent disability rating pursuant to the revised rating criteria is warranted as of November 28, 2014.  

The Board recognizes assertions raised by the Veteran's attorney that her symptoms warranted a total disability rating during the entire period on appeal (i.e. since November 1991).  While the attorney asserted that the Veteran experienced totally incapacitating symptoms since 1991, the Board finds that the record shows otherwise.  Specifically, following discharge from service the Veteran was employed part-time while earning her Associate's degree.  Thereafter, she worked full-time and asserted that she had never been fired nor had any employment performance problems or difficulty with co-workers or supervisors.  Most importantly, prior to November 28, 2014, the Veteran's long term treating psychiatrist, Dr. GM, did not find the Veteran's symptoms totally incapacitating.  There is no medical evidence to the contrary. 

Lastly, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, the Board finds that, prior to May 21, 2013, an initial 30 percent disability rating is warranted.  The preponderance of the evidence is against the assignment of a rating in excess of 30 percent from May 21, 2013 to August 3, 2014, and 70 percent from August 4, 2014 to November 27, 2014.  As of November 28, 2014, the Board finds that a total 100 percent disability rating is warranted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 4.132, DC 9411 (effective before November 7, 1996), 4.7, 4.130 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for back disability is granted.

Entitlement to service connection, to include on a secondary basis, for residuals, status post bilateral tubal ligation, is denied.

Entitlement to an initial rating in excess of 10 percent disabling, prior to February 17, 1994, for glomerulonephritis is denied.

Entitlement to a 10 percent disability rating, but not higher, from February 17, 1994 to December 1, 2014, for glomerulonephritis is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a compensable rating, as of December 2, 2014, for glomerulonephritis is denied.

Entitlement to an initial 30 percent disability rating, but not higher, prior to May 21, 2013, for an acquired psychological disorder, to include PTSD, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 30 percent disabling, from May 21, 2013 to August 3, 2014, for an acquired psychological disorder, to include PTSD, is denied.

Entitlement to a rating in excess of 70 percent disabling, from August 4, 2014 to November 27, 2014, for an acquired psychological disorder, to include PTSD, is denied.

Entitlement to a total 100 percent disability rating, as of November 28, 2014, for an acquired psychological disorder, to include PTSD, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

REMAND

The Board sincerely regrets the delay, however a remand is necessary and further assistance to the Veteran is required in order to comply with the remand directives as set forth in the November 2016 Board Decision.  

With regard to the service connection claims for vaginal infections and menorrhagia, the AOJ was instructed to obtain VA examinations.  Specifically, the VA examiner was instructed to address whether it was at least as likely as not that the claimed conditions were a result of (a) the Veteran's active military service from February 1981 to September 1981, and from January 1982 to November 1991; (b) caused by the Veteran's service-connected uterine fibroid; and/or (c) aggravated beyond the natural progression of the disease by the uterine fibroid.

The requested examinations were obtained in March 2017.  With regard to the Veteran's claimed vaginal infection, the examiner noted no current findings upon which to base a current diagnosis of vaginitis.  Accordingly, the examiner opined that it not "at least as likely as not (50 percent or greater probability)" incurred in or caused by the claimed in-service injury, event or illness, or aggravated by the service-connected uterine fibroid.  Similarly, with regard to the Veteran's claimed menorrhagia, the examiner noted that since the Veteran was currently menopausal, she no longer had menstrual periods.  As such, the examiner stated that, by definition, the Veteran did not have a diagnosis for menorrhagia.  Thus, the examiner opined that it was "less likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event or illness."  Additionally, the examiner opined that the condition was not aggravated by the service-connected uterine fibroid.  

However, for both service connection issues on appeal, the examiner based her negative etiological opinion on a lack of current diagnoses.  The Veteran filed her service connection claims in December 1991.  Evidence of record during the pendency of the claim does show diagnoses for vaginitis and menorrhagia.  A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he/she files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).

Accordingly, the Board finds the March 2017 VA examination did not comply with the November 2016 Remand directives as the examiner did not provide the requested opinions with regard to any vaginal infection or menorrhagia that may have existed during the pendency of the claim.  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).

Lastly, effective May 22, 1995, VA revised the Rating Schedule with respect to gynecological (GYN) disabilities.  See 60 Fed. Reg. 19855 (April 21, 1995).  Under the prior rating criteria, a GYN condition causing mild disability was rated noncompensable.  A GYN condition causing moderate disability was rated ten percent, and a GYN condition causing severe disability was rated thirty percent.  

The Board notes that the outcome of the service connection claims for vaginal infections and menorrhagia could significantly affect the determination of the proper rating for uterine fibroid.  Consequently, the Board will remand the matter to allow the AOJ to further develop and adjudicate the remaining service connection claims on appeal. 


Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Refer the Veteran's claims file to the VA examiner who provided the March 2017 gynecological examination.  The entire claims file, to include a complete copy of this Remand, must be made available to the examiner.  If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled.    

The examiner should determine whether the Veteran's claimed vaginal infections and menorrhagia existed during the pendency of the claim.  If so, the examiner should determine if the disability currently exists, and if not, when the disability resolved.

The examiner should provide the following addendum opinions:

Vaginal Infections

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has and/or had vaginal infections that were the result of (a) her active military service from February 1981 to September 1981 and from January 1982 to November 1991.

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has and/or had vaginal infections that were caused or aggravated by her service-connected uterine fibroid.

Menorrhagia

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has and/or had menorrhagia that was the result of (a) her active military service from February 1981 to September 1981 and from January 1982 to November 1991.

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has and/or had menorrhagia that was caused or aggravated by her service-connected uterine fibroid.

The examiner must provide a full rationale for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Then, readjudicate the claim on appeal.  If any decision remains adverse to the Veteran, issue a statement of the case and allow the appropriate time for response.  Then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


